John I. Purtle, Justice, dissenting. The appellant was stopped for speeding. The officers drew their weapons and ordered him to stand spread-eagled with his hands on the vehicle he had been driving. They then searched him and found a small, soft packet of drugs concealed in the front of his trousers. The mere fact that the appellant was searched after having been stopped for speeding compels suppression of the evidence. There was no justification for a search under the circumstances. Traffic violations, in themselves, do not give rise to a right for the police to search every driver stopped. If so, the need for search warrants has been greatly reduced. One of the reasons offered by the majority in support of the search is that the appellant got out of the car with his hands in front of him and his back to the police. My observation is that most drivers get out of their vehicles with their hands in front of their bodies and their backs toward the rear of their vehicles. The officer’s own statement concerning the actual search in this case is revealing. He said: “What I felt was an unknown object to me. At the time it did not feel like a weapon. Immediately I removed it from his waistband.” The officer did not believe that the small, soft object in the front of the appellant’s trousers was a weapon and did not fear that he would be injured by it. When the small, soft object appeared to contain drugs, the officer apparently forgot about the traffic ticket idea. Arkansas Rules of Criminal Procedure, Rule 3.4 reads: If a law enforcement officer who has detained a person under Rule 3.1 reasonably suspects that the person is armed and presently dangerous to the officer or others, the officer or someone designated by him may search the outer clothing of such person and the immediate surroundings for, and seize, any weapon or other dangerous thing which may be used against the officer or others. In no event shall this search be more extensive than is reasonably necessary to ensure the safety of the officer or others. Not only did the arresting officer not “reasonably” suspect that the appellant was armed and “presently” dangerous — according to his testimony, he did not suspect it at all. Compare the present situation, involving a small, soft object, with the glass pill bottle in Webb v. State, 269 Ark. 415, 601 S.W.2d 848 (1980), which this court determined to be similar enough in size and shape to a knife to warrant further examination by the arresting officer. Traffic violations do not necessarily entail the use of weapons or drugs. To allow the police routinely to search for weapons in all such instances would constitute an intolerable and unreasonable intrusion into the privacy of the vast majority of peaceable citizens who travel by automobile. It follows that a warrantless search for weapons in traffic violation cases must be predicated on specific facts or circumstances giving the officer reasonable grounds to believe that such weapons are present on the person or in the vehicle he has stopped. See Sibron v. New York, 392 U.S. 40 (1967). See also People v. Superior Court of Yolo County, 478 P.2d 449 (Calif. 1970), where the California Supreme Court held that, when a police officer observed the passenger in an automobile stopped for speeding bend down and the driver walk toward the patrol car without waiting for the officer to approach, such behavior did not justify a belief that the two were in possession of weapons. The evidence in this case was obtained on a pretexual basis and was completely unwarranted by law or precedent. I would reverse and remand with instructions to suppress the evidence produced as a result of the illegal search.